DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been cancelled. Claims 2-21 have been added. Thus, claims 2-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-8, 11-18, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,991,233.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issue patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 2:
In line 7, it is unclear whether “through user input” should be “through the user input”.
In line 10, it is unclear whether “through user input” should be “through the user input”.

For claim 4:
In line 4, it is unclear whether “the guest” is referring to “the at least one guest”.

For claim 11:
In lines 2-3, it is unclear whether “a thermostat, an electronic light, and an electronic door lock” should be “the thermostat, the electronic light, and the electronic door lock”.

For claim 12:
In line 10, it is unclear whether “through user input” should be “through the user input”.
In line 13, it is unclear whether “through user input” should be “through the user input”.

For claim 14:
In line 4, it is unclear whether “the guest” is referring to “the at least one guest”.

For claim 21:
In lines 2-3, it is unclear whether “a thermostat, an electronic light, and an electronic door lock” should be “the thermostat, the electronic light, and the electronic door lock”.

For claims 3-11 and 13-21:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Fadell et al. (US Patent Application Publication No. 2015/0156030).

Regarding claim 2, Fadell teaches a computer-implemented method (Fig. 1) comprising:
receiving, by a monitoring system that is configured to monitor a property, user input selecting, from among multiple scenes available for application at the property, a particular scene to apply at the property (users provide inputs for activating security system based on different modes/scenes [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]):
wherein each of the multiple scenes available for application at the property defines a set of actions that the monitoring system is configured to perform at the property upon selection through user input (based on the selected mode, the system performs accordingly different actions [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]),
wherein the particular scene defines a particular set of actions that the monitoring system is configured to perform at the property upon selection of the particular scene through user input (based on the selected mode, the system performs accordingly different actions [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]), and
wherein the particular set of actions defined by the particular scene is different from sets of actions defined by other of the multiple scenes available for application at the property (for example, when the system is on “home” mode, it behaves different from when the system is in “away” mode [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]);
based on the receipt of the user input selecting, from among the multiple scenes available for application at the property, the particular scene to apply at the property, identifying, by the monitoring system, the particular set of actions that the monitoring system is configured to perform at the property upon selection of the particular scene (thus, when it is in “home” mode, the system is not that strict than when the system is in “away” mode [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]); and
based on the identification of the particular set of actions that the monitoring system is configured to perform at the property upon selection of the particular scene, instructing, by the monitoring system, multiple electronic devices located at the property to adjust attributes of the property to perform the particular set of actions (the several sensors at home, then, performs their corresponding features [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]),
wherein the multiple electronic devices located at the property comprise at least two of a thermostat, an electronic light, an electronic door lock, an appliance, an electronic garage door, an electronic window lock, a security panel, or electronic blinds (thermostat, lights, locks, appliances, etc. are part of the sensors in the system [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]).

Regarding claim 3, Fadell further teaches the computer-implemented method of claim 2, further comprising handling control of scenes for multiple, different properties ([Paragraph 17]).

Regarding claim 4, Fadell further teaches the computer-implemented method of claim 2, further comprising allowing at least one guest to input a command that controls at least one of the multiple electronic devices located at the property and revoking command access by the at least one guest after the guest has left the property (visitors are allowed to instruct the system while at premises [Paragraphs 5, 408]).

Regarding claim 5, Fadell further teaches the computer-implemented method of claim 2, further comprising managing, by the monitoring system and for multiple, different users, personalized scenes with personalized sets of actions for the personalized scenes (each user is granted a different profile to control the system [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]).

Regarding claim 6, Fadell further teaches the computer-implemented method of claim 2, wherein receiving, by the monitoring system that is configured to monitor the property, the user input selecting, from among the multiple scenes available for application at the property, the particular scene to apply at the property comprises receiving the user input from a user that is located outside of the property (even when remotely located, the user is able to control the system [Paragraph 13]).

Regarding claim 7, Fadell further teaches the computer-implemented method of claim 2: wherein the multiple scenes available for application at the property comprise at least: a home scene that defines a home set of actions appropriate for when a user of the property is located at the property, an away scene that defines an away set of actions appropriate for when the user of the property is located away from the property, and a sleep scene that defines a sleep set of actions appropriate for when the user of the property is sleeping at the property; and wherein receiving, by the monitoring system that is configured to monitor the property, the user input selecting, from among the multiple scenes available for application at the property, the particular scene to apply at the property comprises receiving user input selecting the home scene, the away scene, or the sleep scene (home, away, sleep modes are considered as the modes for the system [Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]).

Regarding claim 8, Fadell further teaches the computer-implemented method of claim 2: wherein the multiple scenes available for application at the property comprise at least: an arriving home scene that defines an arrival set of actions appropriate for when a user of the property is arriving at the property, a good night scene that defines a night set of actions appropriate for when the user of the property is going to sleep at the property, and a wake up scene that defines a morning set of actions appropriate for when the user of the property is waking up at the property; and wherein receiving, by the monitoring system that is configured to monitor the property, the user input selecting, from among the multiple scenes available for application at the property, the particular scene to apply at the property comprises receiving user input selecting the arriving home scene, the good night scene, or the wake up scene (home, away, sleep modes are considered as the modes for the system [Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]).

Regarding claim 9, Fadell further teaches the computer-implemented method of claim 2, further comprising dynamically altering the particular scene to a new scene among the multiple scenes available for application at the property (the system modes are dynamically among the different modes [Paragraphs 110, 458]).

Regarding claim 10, Fadell further teaches the computer-implemented method of claim 9, wherein dynamically altering the particular scene to the new scene among the multiple scenes available for application at the property comprises: receiving updated property state information, and automatically selecting, from among the multiple scenes available for application at the property, the new scene to be applied to the property based on the updated property state information (the system modes are dynamically among the different modes based on new conditions of the system [Paragraphs 110, 458]).

Regarding claim 11, Fadell further teaches the computer-implemented method of claim 2: wherein the multiple electronic devices located at the property comprise a thermostat, an electronic light, and an electronic door lock, and wherein instructing, by the monitoring system, the multiple electronic devices located at the property to adjust attributes of the property to perform the particular set of actions comprises, based on a single selection of the particular scene: instructing, by the monitoring system, the thermostat to adjust a temperature of the property, instructing, by the monitoring system, the electronic light to change a setting of the electronic light, and instructing, by the monitoring system, the electronic door lock to lock or unlock a door controlled by the electronic door lock (thermostat, lights, locks, appliances, etc., and their functioning and configurations, are part of the sensors in the system [Abstract | Paragraphs 60, 77, 96-97, 112, 117-118, 127, 148-150, 171, 192, 302, 306, 436]).

Regarding claims 12-21, these claims are rejected as applied to claims 2-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633